Opinion by
Mr. Chief Justice McBride.
The case discloses such peculiar local benefits to the City of Eugene that we are of the opinion that the expenditure to aid in the construction of the armory is not in contravention of any provisions of the Constitution. The case is very similar to Hodgdon v. City of Haverhill, 193 Mass. 411 (79 N. E. 832), in which the court observes:
“While it is true that the main object of keeping up the militia is to provide for the defense and protection of the whole people, there is yet special advantage to those communities in which organizations of the militia are stationed, and in which armories have been constructed for the accommodation of those organizations; and the legislature properly may consider this local advantage in apportioning the burden of taxation for this purpose. * * Nor is it any objection to the validity of this legislation that the money is to be raised in the first instance by an issue of bonds to be made by the commonwealth, while the city is to be charged with the annual interest upon these bonds and to provide a sinking fund for their final redemption.”
It is conceded that the election held to determine the question as to the issue of the bonds for the purposes indicated was in all respects regular, so that the only question for us to decide is the constitutional right of the city to incur the expenditure; and, having solved this question in the affirmative, the decree of the Circuit Court is affirmed.
Affirmed.